--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 


SHAREHOLDERS’ AGREEMENT
 
 
 
 
 
between
 


 


 
CENTURY CASINOS AFRICA (PROPRIETARY) LIMITED
 


 


 
and
 


 
WINLEN CASINO OPERATORS (PROPRIETARY) LIMITED
 
 
 
 
 
 
 
 
Prepared by:
Bowman Gilfillan Attorneys
SA Reserve Bank Building, 60 St George's Mall, Cape Town, 8001
PO Box 248, Cape Town, 8000, South Africa
Tel +27 21 480 7800  Fax +27 21423 2141
Reference: RA Anderson/jm/132950

 
 

 
-1-

--------------------------------------------------------------------------------




 
1.
DEFINITIONS AND INTERPRETATION

 
1.1.
In this Agreement, unless clearly inconsistent with or otherwise indicated by
the context -



1.1.1.
“the / this Agreement” means the agreement set out in this document and the
appendices (if any) hereto;

 
1.1.2.
“the Auditors” means the auditors for the time being of the Company;

 
1.1.3.
“the BEE Act” means the Broad-Based Black Economic Empowerment Act, No. 53 of
2003;

 
1.1.4.
“the Board” means the board of directors of the Company;

 
1.1.5.
“Business Day” means any day other than a Saturday, Sunday or statutory public
holiday in the Republic of South Africa;

 
1.1.6.
“Century” means Century Casinos Africa (Proprietary) Limited, Registration No.
1996/010501/07, a private company duly registered and incorporated with limited
liability in accordance with the company laws of the Republic of South Africa;

 
1.1.7.
“Century’s Attorneys” means Bowman Gilfillan Attorneys, of SA Reserve Bank
Building, 60 St George’s Mall, Cape Town, 8001;

 
1.1.8.
“the Closing Date” means the date upon which the Sale of Shares Agreement
becomes unconditional in accordance with the terms thereof;

 
1.1.9.
“the Company” means Balele Leisure (Proprietary) Limited, Registration No.
1998/002723/07, a private company duly registered and incorporated with limited
liability in accordance with the company laws of the Republic of South Africa;

 
-2-

--------------------------------------------------------------------------------


1.1.10.
“the Companies Act” means the Companies Act, No. 61 of 1973, as amended;

 
1.1.11.
“the Documents of Title” means:

 
1.1.11.1.
the original share certificates in respect of the Shares to be sold or otherwise
transferred in terms of this Agreement;

 
1.1.11.2.
duly signed share transfer forms; and

 
1.1.11.3.
written and signed cession of that portion of the Shareholders’ Claims pro-rata
to the number of Shares sold;

 
1.1.12.
“the Existing Shareholders’ Agreement” means the shareholders’ agreement entered
into between the members of the Company prior to the Signature Date and
effective as between the members of the Company as at the Signature Date;

 
1.1.13.
“the Parties” means Winlen and Century and any other Shareholder collectively
and “Party” shall mean Winlen or Century or any other Shareholder alone, as the
context may indicate or require;

 
1.1.14.
“Prime Overdraft Rate” means the prime overdraft lending rate of the bank with
which the Company conducts the Company’s current account which, in the event of
dispute, shall be as certified by the manager of that bank, whose authority it
shall not be necessary to prove and which certificate shall constitute prima
facie proof of the contents thereof and which interest shall be capitalized
monthly in arrears;

 
1.1.15.
“the Sale of Shares Agreement” means an agreement for the sale by Chicory
Investments (Proprietary) Limited, Registration No. 1985/000896/07, Dynamo
Investments Limited, Registration No. 1995/004006/06, Harvest Moon Investment
Holdings (Proprietary) Limited, Registration No.1998/010314/07, Izulu Gaming
(Proprietary) Limited, Registration No. 1998/008061/07, Khulani Holdings
Limited, Registration No. 1979/006828/06, Libalele Leisure (Proprietary)
Limited, Registration No. 1998/011953/07, Malesela Gaming (Proprietary) Limited,
Registration No. 1998/018625/07, Oakland Leisure- Investments (Newcastle)
(Proprietary) Limited, Registration No. 1997/009965/07, Purple Rain Properties
No. 62 (Proprietary) Limited, Registration No. 1997/020100/07, Ruvuma Investment
(Proprietary) Limited, Registration No. 1997/016346/07, Saphila Health
Investments (Proprietary) Limited, Registration No. 1998/011294/07, , Viva
Leisure Investment Holdings (Proprietary) Limited, Registration No.
1997/015979/07, and The Viva Trust No. IT 954/1991, representing in total
approximately, but not less than, 60% (sixty percent) of the issued share
capital of the Company to Century for the sum of R57 500 000.00 (fifty-seven
million five hundred thousand rand) or, in the event of the gross gaming revenue
of the Permanent Casino exceeding R95 000 000.00 (ninety-five million rand) in
the first 12 (twelve) months of operation of the Permanent Casino, the sum of
R60 000 000.00 (sixty million rand);

 
-3-

--------------------------------------------------------------------------------


1.1.16.
“Shareholder” means the owner of Shares in the Company;

 
1.1.17.
“the Shareholders’ Claims” means all claims which a Shareholder might
individually have against the Company for monies lent and advanced or howsoever
arising at the relevant date;

 
1.1.18.
“Shareholders’ Equity” means the Shares in the Company owned by a Shareholder
together with that Shareholder’s Claims (if any);

 
1.1.19.
“Shares” means shares forming part of the issued share capital of the Company;

 
1.1.20.
“the Signature Date” means the date on which the Party which signs this
Agreement last in time, so signs;

 
1.1.21.
“Winlen” means Winlen Casino Operators (Proprietary) Limited, Registration No.
2000/029023/07, a private company duly registered and incorporated with limited
liability in accordance with the company laws of the Republic of South Africa.

 
1.2.
In this Agreement, unless clearly inconsistent with or otherwise indicated by
the context:

 
1.2.1.
any reference to any act of Parliament or other statutory provision shall be
deemed to mean a reference to such provision inclusive of any modification,
extension, substitution or re-enactment thereof, in which event the relevant
provisions of this Agreement affected by such modification, extension,
substitution or re-enactment, shall be deemed to have been amended, mutatis
mutandis;

 
-4-

--------------------------------------------------------------------------------


1.2.2.
any reference to the singular includes the plural and vice versa;

 
1.2.3.
any reference to natural persons includes legal persons and vice versa; and

 
1.2.4.
any reference to a gender includes the other genders.

 
1.3.
The use of the word “including” followed by a specific example or examples shall
not be construed or interpreted as limiting the meaning of the general wording
preceding it and the eiusdem generis rule shall not be applied in the
interpretation of such general wording and/or such specific example or examples.

 
1.4.
The clause headings in this Agreement have been inserted for convenience only
and shall not be taken into account in the interpretation of this Agreement.

 
1.5.
All appendices (if any), schedules or like documents attached to this Agreement
shall form part, or be deemed to form part, of this Agreement, for all purposes
mutatis mutandis as if incorporated into the body of this Agreement.

 
1.6.
This Agreement shall be governed by and construed and interpreted in accordance
with the law of the Republic of South Africa.

 
2.
CONDITION PRECEDENT

 
2.1.
This Agreement, save for the provisions of clauses 1, this clause 2 and clauses
16, 18, 19, 20 and 21 which shall be of immediate force and effect and remain
binding on the Parties, shall be subject to and conditional upon fulfillment of
the condition precedent that the Sale of Shares Agreement is signed by the
parties thereto and becomes unconditional in accordance with the terms thereof.

 
2.2.
The Parties shall use their best endeavours to bring about fulfillment of the
condition precedent referred to in clause 2.1 hereof.

 
2.3.
If the condition precedent referred to in 2.1 hereof is not timeously fulfilled,
this Agreement shall become null and void and the Parties shall forthwith be
restored as near as may be to the condition in which they would have been had
this Agreement not been entered into. No Party shall have any claim against any
other Party pursuant to such non-fulfillment, save for a Party’s claim to be
restored as contemplated above.

 
-5-

--------------------------------------------------------------------------------


2.4.
In the event that the condition precedent referred to in clause 2.1 hereof is
duly fulfilled and this Agreement becomes unconditional, this Agreement shall
commence or be deemed to have commenced as from the Closing Date.

 
3.
CAPITAL REQUIREMENTS

 
3.1.
In the event that the Company requires further capital, any such additional
capital shall be financed by way of loans to the Company from financial
institutions and/or other third parties, or from any one or more, but not all,
Shareholders, provided that any loans so made by a Shareholder are made on an
armslength basis and on terms not more onerous to the Company than the Company
would be able to arrange with a financial institution or other third party.

 
3.2.
Should the Shareholders unanimously agree that the further capital requirements
of the Company should be funded otherwise than as provided in 3.1 and by way of
Shareholders’ loans or subscription of share capital, the Shareholders shall,
unless otherwise agreed in writing, each be obliged to lend to the Company such
sum as bears in relation to the total further capital raised by way of loans
from the Shareholders, the same ratio as the number of Shares owned by the
relevant Shareholder bears to the total issued share capital of the Company at
that time or, in the case of subscription of share capital, to subscribe for
such proportion of the total additional shares in the share capital of the
Company which are to be issued as bears the same ratio thereto as the number of
Shares owned by that Shareholder bears to the total issued share capital of the
Company.

 
3.3.
The Shareholders agree that should any financial institution and/or third party
to which application is made by the Company for a loan, as a condition for the
granting of the relevant loan to the Company require that the Shareholders
provide any suretyship, pledge of shares, guarantee or indemnity in respect of
the obligations of the Company, the Shareholders shall bind themselves jointly
in the proportions of their shareholdings for this purpose on behalf of the
Company unless otherwise agreed between them in writing. In such event, if any
suretyship, pledge of shares, guarantee or indemnity is given on behalf of the
Company by the Shareholders jointly and severally or by one of the Shareholders
and not by the others, then the Shareholders shall be liable among themselves in
respect of such suretyship, pledge of shares, guarantee or indemnity in
proportion to their respective shareholdings in the Company at the time of
payment under the suretyship, guarantee or indemnity and any Shareholder which
has been required under a suretyship, pledge of shares, guarantee or indemnity
to pay out more than that Shareholder’s aliquot share shall be entitled to
recover from the other Shareholders the amount paid out in excess of the
Shareholder’s aliquot share.

 
-6-

--------------------------------------------------------------------------------


3.4.
Except in the case of any loan made by a Shareholder as contemplated in 3.1, any
Shareholders’ loans shall:

 
3.4.1.
subject to any provisions to the contrary contained in this Agreement or agreed
to in writing by the Shareholders at the time that the loan is made, be
unsecured;

 
3.4.2.
bear interest at a rate agreed on by the Shareholders and the Company;

 
3.4.3.
be repayable:

 
3.4.3.1.
out of the profits of the Company available for distribution as a dividend and
only if all Shareholders are repaid simultaneously and proportionately; or

 
3.4.3.2.
on the Company being wound-up or placed under judicial management; or

 
3.4.3.3.
should the Company sell, or otherwise alienate all or a substantial part of the
assets of the Company.

 
3.5.
Should any one of the Shareholders (“the Defaulting Shareholder”) at any time
fail to lend and advance to the Company the Defaulting Shareholder’s portion of
any capital which the Defaulting Shareholder is obliged to lend to the Company
pursuant to the Shareholders having agreed to provide such funding to the
Company in the manner contemplated in 3.2, or at any time fail to furnish any
suretyship, pledge of shares, guarantee or indemnity, as agreed in 3.3 and
remain in default for more than 21 (twenty-one) days after receipt of a notice
from the other Shareholders (“the Non-Defaulting Shareholders”) or the Company
calling upon the Defaulting Shareholder to remedy that default, the Defaulting
Shareholder shall be deemed on the day following the expiry of the said notice
period to have offered the Defaulting Shareholder’s entire Shareholder’s Equity
or a portion thereof, which, when realized, shall equal or exceed in value the
portion of any capital which the Defaulting Shareholder is obliged to lend to
the Company, for sale to the Non-Defaulting Shareholders pro-rata and in
proportion to their respective shareholding in the Company on the terms that:

 
-7-

--------------------------------------------------------------------------------


3.5.1.
the offer to all the Non-Defaulting Shareholders shall be open for acceptance
for a period of 21 (twenty-one) days from the date upon which the offer was
deemed to have been made;

 
3.5.2.
acceptance of the offer shall be valid only if made timeously and in writing;

 
3.5.3.
the purchase consideration for the Shareholder’s Equity concerned shall be the
agreed fair market value thereof;

 
3.5.4.
if, at the relevant time, the Parties to such sale are unable to agree on a fair
market value of the Shareholder’s Equity so sold, the Non-Defaulting
Shareholders and the Defaulting Shareholder shall appoint the Auditors to
determine the market value of the Shareholder’s Equity, in which event:

 
3.5.4.1.
the Auditors shall value the Shareholder’s Equity so sold:

 
3.5.4.1.1.
having regard to the fair value of the business of the Company and the Company’s
subsidiaries as a going concern;

 
3.5.4.1.2.
on the basis of an armslength transaction as between a willing seller and a
willing purchaser;

 
3.5.4.1.3.
taking into account whether or not such Shares may represent a minority
shareholding in the Company;

 
3.5.4.1.4.
disregarding any restrictions in this Agreement or the articles of association
of the Company concerning the transfer of Shares;

 
-8-

--------------------------------------------------------------------------------


3.5.4.1.5.
applying such principles and methods of valuation as the Auditors in their bona
fide discretion deem fit;

 
3.5.4.2.
the Auditors shall act as experts and not as an arbitrator;

 
3.5.4.3.
the Auditors shall reduce their valuation to writing and cause copies thereof to
be distributed to each of the Shareholders;

 
3.5.4.4.
the Auditors’ decision shall be final and binding on the Shareholders;

 
3.5.5.
the purchase price of the Shareholder’s Equity for sale shall be payable within
14 (fourteen) days of the determination of the purchase price therefor and
against delivery of the Documents of Title, duly completed;

 
3.5.6.
upon payment of the purchase price to the Defaulting Shareholder, the risk in
and beneficial ownership of the Shareholder’s Equity of the Defaulting
Shareholder so sold shall pass to the Non-Defaulting Shareholders and the
Non-Defaulting Shareholders shall be entitled to have their names entered in the
register of members of the Company as owners of the Shares in question;

 
3.5.7.
any of the Non-Defaulting Shareholders may accept the offer deemed to have been
made in terms of 3.5 in respect of a greater proportion of the Shareholder’s
Equity offered than a Non-Defaulting Shareholder’s pro-rata share thereof,
provided that such acceptance shall only be effected in respect of such excess
if and to the extent that the other Non-Defaulting Shareholders accept the offer
in respect of a smaller proportion than their respective pro-rata entitlement
and provided further that if acceptances in terms of this 3.5.7 together
constitute acceptances for more than the shareholding offered, then the
Shareholder’s Equity offered shall be apportioned among the accepting
Non-Defaulting Shareholders in the proportions as near as may be to the existing
shareholdings in the Company on the date of the Non-Defaulting Shareholder’s
offer, but on the basis that no Non-Defaulting Shareholder shall be obliged to
purchase more Shares than the number of Shares tendered for by that
Non-Defaulting Shareholder;

 
-9-

--------------------------------------------------------------------------------


3.5.8.
should the deemed offer of the Defaulting Shareholder, pursuant to the
provisions of 3.5 not be accepted as contemplated in 3.5 (whether in full or
only insofar as a portion but not all of the Shareholder’s Equity is concerned),
then the Defaulting Shareholder shall be deemed to have offered the Defaulting
Shareholder’s entire Shareholder’s Equity or a portion thereof, as the case may
be, to the Company on the same terms and conditions, and should the Company not
accept such offer then the Non-Defaulting Shareholders may, without prejudice to
any rights the Non-Defaulting Shareholders might otherwise have in law or in
terms of this Agreement including the right to claim damages as a result of that
breach, contribute the Defaulting Shareholder’s portion of the Shareholder’s
loan required to fund the Company and recover the amount thereof from the
Defaulting Shareholder on demand, provided that notwithstanding anything to the
contrary contained in this Agreement, no Shareholder shall be entitled to cancel
this Agreement pursuant to a breach by the Non-Defaulting Shareholder of the
provisions contained in 3.2 and/or 3.3;

 
3.5.9.
all costs incurred by the Company and the Non-Defaulting Shareholders in
determining the value of the Shareholder’s Equity of the Defaulting Shareholder
shall be paid by the Defaulting Shareholder and be deducted from the purchase
price of the Shareholder’s Equity for sale prior to payment of any part thereof
to the Defaulting Shareholder;

 
3.5.10.
the Non-Defaulting Shareholders shall on each occasion on which the Defaulting
Shareholder fails to contribute, be entitled to act in terms of 3.5 and the
Non-Defaulting Shareholders’ election on any particular occasion not to act as
contemplated in terms of 3.5 shall not prejudice the Non-Defaulting
Shareholders’ right or election on any subsequent occasion;

 
3.5.11.
the provisions of 3.5 are for the benefit of each of the Shareholders and the
Company, and may be enforced against the Defaulting Shareholder by either the
Non-Defaulting Shareholders, the Company or any one of them.

 
3.6.
Should the Non-Defaulting Shareholders contribute more in terms of 3.2 than
their proportionate share of the Shareholder’s loan to be made available to the
Company, and not exercise their rights in terms of 3.5, the amount of that
excess outstanding from time to time shall:

 
-10-

--------------------------------------------------------------------------------


3.6.1.1.
bear interest against the Company from the date on which it is advanced by the
Non-Defaulting Shareholders until the date of repayment to those Non-Defaulting
Shareholders, at Prime Overdraft Rate from time to time;

 
3.6.1.2.
together with interest, be repaid by the Company to the Non-Defaulting
Shareholders on demand provided that the working capital requirements of the
Company allow for such repayments and provided further that the Company shall
not declare or pay any dividend until the amount of such excess shall have been
repaid;

 
3.6.1.3.
be repaid to the Non-Defaulting Shareholders before any other Shareholders’
loans are repaid.

 
4.
TRANSFER OF SHARES

 
4.1.
Unless otherwise agreed to in writing by all the Shareholders or as stipulated
in this Agreement, a Shareholder may dispose of the Shares owned by that
Shareholder in accordance with the provisions of this Agreement, and then only
if, in one and the same transaction, that Shareholder likewise disposes of a
pro-rata share of that Shareholder’s Claims. Accordingly, all references in this
Agreement, to the disposal of a Share shall, unless the context otherwise
requires, be deemed to apply also to a pro-rata proportion of the Claims of the
owner of such Shares. Furthermore, any reference to a valuation of Shares in
this Agreement shall, unless the context otherwise requires, be deemed to refer
also to a valuation of the pro-rata proportion of the Claims of the owner of
such Shares.

 
4.2.
Unless all the other Shareholders should unanimously agree thereto in writing,
or as might be required in compliance with a Shareholder’s obligations arising
under this Agreement, no Shareholder shall pledge, encumber, cede or otherwise
alienate that Shareholder’s Shareholders' Equity, or any rights over or relating
to such Shareholder’s Shareholders' Equity, or allow any charge or encumbrance
over, or relating thereto, to arise.

 
-11-

--------------------------------------------------------------------------------


5.
THE BOARD 

 
5.1.
The Board shall consist of 7 (seven) directors. While Century owns 60% (sixty
percent) or more of the issued share capital of the Company, Century shall have
the right to appoint not fewer than 4 (four) and while Winlen owns not less than
39.9% (thirty-nine comma nine percent) of the issued share capital of the
Company, Winlen shall have the right to appoint a maximum of 3 (three)
directors, provided that all the directors appointed by Winlen shall be “black
people” as defined in the BEE Act.

 
5.2.
A Shareholder shall be entitled to request the removal of any director nominated
by that Shareholder and to nominate a director to replace any director nominated
by that Shareholder who ceases for any reason to be a director of the Company,
provided that no decision by Winlen to request the removal of a director of the
Company nominated by Winlen shall be binding unless approved by at least a 75%
(seventy-five percent) majority of the shareholders of Winlen.

 
5.3.
Each director shall have the power to nominate any person possessing the
necessary qualifications of a director, to act as an alternate director in his
place during his absence or inability to act as a director, provided that the
appointment of an alternate director shall be approved by the Board, which
approval shall not be unreasonably withheld, and on such appointment being made,
the alternate director shall, in all respects, be subject to the terms,
qualifications and conditions existing with reference to the other directors of
the Company.

 
5.4.
Any appointment, removal or replacement of any director nominated by a
Shareholder shall be effected by notice in writing to the Company signed by and
on behalf of the Shareholders making such appointment, removal or replacement
and shall take effect, subject to any contrary intention expressed in the notice
and to compliance with the provisions of the Companies Act, when the notice is
delivered to the Company.

 
5.5.
Each Shareholder and the directors appointed by the Shareholders shall be
obliged to vote in favour of all resolutions necessary from time to time to give
effect to the provisions of this 5 and their votes shall not be withheld without
good cause being shown, it being agreed that the onus shall be on the
Shareholder which has nominated a director withholding his vote to show good
cause for the director doing so and to procure that the Company attends to the
punctual notification of the changes to the Registrar of Companies and otherwise
as may be required by law.

 
-12-

--------------------------------------------------------------------------------


5.6.
Each director shall have 1 (one) vote. Neither the chairman nor the vice
chairman shall have a casting vote in addition to his deliberative vote. A
resolution shall be effective and binding if passed by a simple majority of the
Board.

 
5.7.
A quorum for a meeting of the Board will be 5 (five) directors of whom the
majority shall be directors appointed by Century, present at the commencement of
and throughout a meeting of the Board. If within half an hour after the time
appointed for a Board meeting, a quorum is not present, the meeting will stand
adjourned to the same day in the next week at the same time and place, or if
such day is not a Business Day, the first Business Day thereafter, and if at
such adjourned meeting a quorum is not present within half an hour after the
time appointed after proper notice has been given, provided directors appointed
by Century are present and constitute the majority of the directors present, the
directors present shall constitute a quorum and any directors’ resolution taken
at such adjourned meeting shall be binding and of full force and effect.

 
5.8.
The Board shall meet as often and on such occasions as the Board should decide
is necessary.

 
5.9.
Seven (7) clear days notice shall be given of all meetings of the Board unless
all the directors of the Company agree on a shorter period of notice.

 
5.10.
The directors may participate in and act at any meeting through the use of a
conference telephone or other communication equipment by means of which all
persons participating in the meeting can hear each other. Participation in such
meeting shall constitute attendance and presence in person at the meeting by the
person or persons so participating.

 
5.11.
A resolution in writing, signed by all the directors shall be:

 
5.11.1.
valid and effective as if it had been passed at a meeting of directors properly
called and constituted; and

 
5.11.2.
deemed to have been passed on the day on which that resolution is signed by the
director doing so last in time.

 
-13-

--------------------------------------------------------------------------------


5.12.
The Shareholders undertake, unless otherwise agreed in writing, to procure that
any directors appointed by them resign as such immediately upon such Shareholder
ceasing to be a Shareholder.

 
5.13.
No-one who for any reason does not pass the probity provisions of the
KwaZulu-Natal Gambling Board or comply with the requirements referred to at 10.1
shall be eligible for appointment as a director of the Company or an alternate
director of the Company or be appointed as a director or alternate director of
the Company.

 
6.
CHAIRMAN OF THE BOARD

 
The chairman of the Board shall be whomsoever of the directors Century should
determine is the chairman, provided that if the chairman is one of the directors
appointed by Century he is a black person as contemplated in the definition of
“black people” in the BEE Act and if the chairman is one of the directors
appointed by Winlen he may be any one of the directors appointed by Winlen. In
addition to the chairman, the directors shall appoint a vice chairman of the
Board.
 
7.
GENERAL MEETINGS

 
7.1.
The quorum for a general meeting of the Company shall be Century and at least 1
(one) other Shareholder or their authorised representatives who shall be another
Shareholder, provided that while Winlen is a Shareholder owning not less than
20% (twenty percent) of the total issued share capital of the Company, the other
Shareholder is Winlen. If within half an hour after the time appointed for such
general meeting a quorum is not present, the meeting shall stand adjourned to
the same day in the next week at the same time and place, or if such day is not
a Business Day, the first Business Day thereafter and if at such adjourned
meeting a quorum is not present within half an hour after the time appointed for
the meeting, provided that Century is one of the Shareholders present, the
Shareholder or Shareholders present shall constitute a quorum.

 
7.2.
No business shall be transacted at a general meeting of the Company unless a
quorum is present at the commencement of and throughout the meeting.

 
7.3.
A resolution in writing, signed by all the Shareholders shall be:

 
-14-

--------------------------------------------------------------------------------


7.3.1.
valid and effective as if it had been passed at a general meeting of the Company
properly called and constituted; and

 
7.3.2.
deemed to have been passed on the day on which that resolution is signed by the
Shareholder doing so last in time.

 
7.4.
On a poll each ordinary Shareholder who is present or represented at a general
meeting shall have one vote for each ordinary share registered in the
Shareholder’s name. Save as otherwise provided in this Agreement or by the
Companies Act, a resolution shall be effective and of force if passed by a
simple majority of the Shareholders present or represented at a general meeting.

 
7.5.
The Shareholders may participate in and act at any meeting through the use of a
conference telephone or other communication equipment by means of which all
persons participating in the meeting can hear each other. Participation at such
meeting shall constitute attendance and presence in person at the meeting by the
person or persons so participating.

 
8.
MINORITY PROTECTION

 
Winlen shall enjoy such rights as a minority shareholder as are provided in the
Companies Act and in terms of relevant legislation affecting the Company as the
holder of a casino operator’s licence.
 
9.
PRE-EMPTIVE RIGHTS

 
9.1.
Save as provided for in 3.5, no Shareholder (“the Offeror”) shall sell,
transfer, exchange, dispose of or otherwise alienate any of the Offeror’s
Shareholder’s Equity unless the Offeror complies with the provisions of this 9.

 
9.2.
 

 
9.2.1.
The Offeror shall deliver to the other Shareholders (“the Offerees”) a
memorandum setting out the full terms and conditions upon which the Offeror is
prepared to sell the Offeror’s Shareholder’s Equity, including the purchase
price.

 
-15-

--------------------------------------------------------------------------------


9.2.2.
Delivery of the said memorandum to the Offerees shall constitute an irrevocable
offer for acceptance by the Offerees for a period of 30 (thirty) days (“the
Offer Period”) following the date of receipt of the offer by the Offerees and:

 
9.2.2.1.
entitle each Offeree to that proportion of the Shareholder’s Equity on offer as
the number of Shares owned by such Offeree bears to the aggregate number of
Shares owned by all the Offerees (“the Offeree’s Proportion”);

 
9.2.2.2.
shall not be subject to any other term or condition except that:

 
9.2.2.2.1.
each Offeree shall be entitled to accept the whole or part only of that
Offeree’s Proportion;

 
9.2.2.2.2.
the Offerees who accept the offer shall be required to indemnify the Offeror (in
the proportion in which the Shares acquired by the Offeree bears to the total
shareholding of the Offeree in the Company) against any claim made against the
Offeror by virtue of the Offeror’s liability as surety or guarantor, for any of
the obligations of the Company.

 
9.2.3.
If within the Offer Period the offer has not been accepted by all the Offerees,
then within a further period of 30 (thirty) days, the Offerees who have accepted
the offer shall be entitled to acquire that proportion of the Shareholder’s
Equity not taken up as the number of Shares owned by the Offeree in question
bears to the aggregate number of Shares owned by all the Offerees who have
accepted the offer, and so on until all the Shareholder’s Equity on offer has
been taken up by the Offerees who wish to do so.

 
9.3.
 

 
9.3.1.
Should any proportion of the Shareholder’s Equity offered for sale in terms of
9.2 remain unsold despite the provisions of 9.2 having been complied with, then
the Offeror shall be entitled within a further 60 (sixty) days, to sell to any
third party, at not less than the price and on conditions which are not more
favourable to such third party than those upon which the Offerees were entitled
to purchase the Offeror’s Shareholder’s Equity in terms of 9.2, provided that
such third party shall become a party to this Agreement and agrees to be bound
mutatis mutandis by the terms and conditions of this Agreement, or any other
existing agreement between the Shareholders relating to the Company.

 
-16-

--------------------------------------------------------------------------------


9.3.2.
Should the Offeror not dispose of such Shareholder’s Equity within the 60
(sixty) day period referred to in 9.3.1, all the provisions of 9.2 shall again
apply, mutatis mutandis, to any further disposal of such Shareholder’s Equity.

 
10.
COMPLIANCE WITH LICENSING REQUIREMENTS

 
It is recorded:
 
10.1.
that the major proportion of the business of the Company is that of conducting
business as a casino. In the event that any legislation affecting the conduct of
the casino business of the Company provides that directors, alternate directors,
Shareholders and/or employees of the Company should comply with any specific
requirements, anyone who is a director or alternate director of the Company
and/or a Shareholder who does not comply or is unable to comply with the
relevant requirements shall:

 
10.1.1.
in the case of a director or alternate director, be required immediately to
resign as a director or alternate director or immediately be removed as a
director or alternate director by the Shareholder by whom he was appointed or,
if the relevant Shareholder fails to do so, by the other Shareholders; and

 
10.1.2.
in the case of a Shareholder, be required immediately to offer to sell that
Shareholder’s Shareholders’ Equity to the other Shareholders according to the
provisions of 3.5.1 to 3.5.4 and 3.5.7 to 3.5.9 inclusive mutatis mutandis as if
the Shareholder concerned were “the Defaulting Shareholder” contemplated in 3.5,
save that the purchase consideration for the Shareholder’s Equity concerned,
agreed as provided in 3.5.3 or determined as provided in 3.5.4 shall be subject
to a discount of 25% (twenty-five percent). The purchase price of the
Shareholder’s Equity in such circumstances shall be payable in 36 (thirty-six)
equal monthly instalments, the first of which instalments shall be payable
within 14 (fourteen) days of the determination of the purchase price therefor
and against delivery of the Documents of Title, duly completed. Upon payment of
the first of the 36 (thirty-six) monthly instalments and delivery of the
Documents of Title, the risk in and beneficial ownership of the Shareholder’s
Equity of the defaulting Shareholder shall pass to the purchaser which shall be
entitled to have the purchaser’s name entered into the register of members of
the Company as owner of the shares in question;

 
-17-

--------------------------------------------------------------------------------


10.2.
that as a condition of the grant and retention by the Company of a casino
licence, the Company is under an obligation to implement a share incentive
scheme entitling members of staff of the Company to a total of 1.92% (one comma
nine two percent) of the issued share capital of the Company. Winlen, or Winlen
together with any Shareholder other than Century, shall exclusively make
available for the implementation of the staff share incentive scheme the Shares
required in order to enable the Company to comply with the obligations imposed
upon the Company in such regard by the KwaZulu-Natal Gambling Board for the
grant and retention of the casino licence of the Company and Winlen hereby
indemnifies Century and the Company against any loss or damages which might be
suffered by Century and/or the Company in the event of Winlen breaching Winlen’s
obligations in such regard;

 
10.3.
that in order to comply with policy determined having regard to the provisions
of the BEE Act, it is essential, so as to enable the Company to retain the
Company’s casino licence that the black empowerment status of the Company be
maintained, which is dependant upon the black empowerment status of Winlen.
Should the black empowerment status of Winlen at any time reduce below the level
of the black empowerment status of Winlen as at the date of signature of the
Sale of Shares Agreement, the Shareholders, other than Winlen, shall have the
right to require Winlen immediately to sell Winlen’s Shareholders’ Equity to the
other Shareholders according to the provisions of 3.5.1 to 3.5.4 and 3.5.7 to
3.5.9 inclusive mutatis mutandis as if Winlen were “the Defaulting Shareholder”
contemplated in 3.5, save that the purchase consideration for the Shareholder’s
Equity concerned, agreed as provided in 3.5.3 or determined as provided in 3.5.4
shall be subject to a discount of 25% (twenty-five percent). The purchase price
of Winlen’s Shareholder’s Equity in such circumstances shall be payable in 36
(thirty-six) equal monthly instalments, the first of which instalments shall be
payable within 14 (fourteen) days of the determination of the purchase price
therefor and against delivery of the Documents of Title, duly completed. Upon
payment of the first of the 36 (thirty-six) monthly instalments and delivery of
the Documents of Title, the risk in and beneficial ownership of Winlen’s
Shareholder’s Equity shall pass to the purchaser which shall be entitled to have
the purchaser’s name entered into the register of members of the Company as
owner of the shares in question.

 
-18-

--------------------------------------------------------------------------------


11.
ARTICLES OF ASSOCIATION

 
11.1.
To the extent that the provisions of the articles of association of the Company
may conflict with the provisions of this Agreement:

 
11.1.1.
any Shareholder may require the articles of association of the Company to be
amended to accord with the provisions of this Agreement;

 
11.1.2.
the Shareholders shall vote in favour of all resolutions of the Company
necessary to amend the articles of the Company in terms of this 11

 
11.2.
To the extent that the provisions of this Agreement may conflict with the
provisions of the Company’s articles of association, the provisions of this
Agreement shall take precedence and shall be given effect to accordingly by the
Shareholders.

 
12.
SUPERSESSION

 
This Agreement shall cancel and supersede the Existing Shareholders’ Agreement,
provided that such cancellation shall not absolve any Shareholder prior to
Century becoming a Shareholder from fulfilling any obligation owed another
Shareholder arising under or by reason of the Existing Shareholders’ Agreement.
 
13.
BREACH

 
13.1.
If any Party is in breach or fails to observe any of the provisions of this
Agreement (“the Defaulting Party”) and fails to remedy such breach or failure
within 30 (thirty) days after having received written notice from any of the
non-defaulting Parties to do so, the non-defaulting Parties shall, in addition
to any other remedies available to them in law, be entitled to institute action
against the Defaulting Party claiming:

 
-19-

--------------------------------------------------------------------------------


13.1.1.
specific performance; and/or

 
13.1.2.
payment of damages.

 
14.
GOOD FAITH

 
14.1.
The Parties shall co-operate and consult with each other regarding the
activities of the Company and the promotion of the business of the Company, it
being the intention that:

 
14.1.1.
the relationship between them shall be governed by the principles of the utmost
good faith; and

 
14.1.2.
the affairs of the Company shall be administered and promoted with the highest
degree of integrity between the Shareholders.

 
14.2.
All transactions between the Company and the Shareholders and the Company and
any entities controlling or controlled by the Shareholders, whether directly or
indirectly, shall be conducted on a bona fide armslength basis. Any facilities,
whether for finance or goods or services, whether from the Shareholders or from
third parties, shall be procured on an armslength basis on normal commercial
terms and prices.

 
15.
CESSION

 
No Party to this Agreement shall cede, assign, transfer, encumber or delegate
any of its rights in terms of this Agreement without the prior written consent
of the other Parties.
 
16.
CONFIDENTIALITY

 
16.1.
The Parties acknowledge that any information supplied in connection with this
Agreement or in connection with each other’s technical, industrial or business
affairs which has been or may in any way whatsoever be transferred or come into
the possession or knowledge of any other of them (“the Receiving Party”) may
consist of confidential or proprietary data, disclosure of which to or use by
third parties might be damaging to the Party concerned.

 
-20-

--------------------------------------------------------------------------------


16.2.
The Receiving Party agrees to hold such material and information in the
strictest confidence, to prevent any copying thereof by whatever means and not
to make use thereof other than for the purposes of this Agreement and to release
it only to such properly authorised directors, employees or third parties
requiring such information for the purposes of this Agreement and agrees not to
release or disclose it to any other party who has not signed an agreement
expressly binding himself not to use or disclose it other than for the purposes
of this Agreement.

 
16.3.
The undertaking and obligations contained in this 16 do not apply to information
which:

 
16.3.1.
is publicly available at the date of disclosure or thereafter becomes publicly
available from sources other than the Parties;

 
16.3.2.
the Receiving Party demonstrates was already in the Receiving Party’s possession
prior to receipt by or disclosure to the Receiving Party;

 
16.3.3.
is required by law to be disclosed;

 
16.3.4.
after being disclosed to the Receiving Party is disclosed by any other person to
the Receiving Party otherwise than in breach of any obligation of
confidentiality.

 
17.
SUCCESSORS-IN-TITLE

 
This Agreement shall be binding on the successors-in-title and/or assignees
and/or cessionaries of the Parties.
 
18.
WHOLE AGREEMENT

 
This Agreement constitutes the whole agreement between the Parties relating to
the subject matter hereof and:
 
18.1.
no consensual cancellation, alteration or variation of the Agreement or
settlement of any disputes arising under this Agreement shall be of any force
and effect unless agreed to by all the Parties and then recorded in writing;

 
-21-

--------------------------------------------------------------------------------


18.2.
no extension of time, waiver or relaxation or suspension of any of the
provisions or terms of this Agreement shall be binding unless recorded in
writing and signed by the Parties;

 
18.3.
no Party shall be bound by any express or implied term, representation,
warranty, promise or the like not recorded herein; and

 
18.4.
no extension of time, waiver or relaxation of any of the provisions or terms of
this Agreement shall operate as an estoppel against any Party in respect of that
Party’s rights under this Agreement, nor shall it preclude such Party thereafter
from exercising such Party’s rights strictly in accordance with this Agreement.

 


 
19.
VALIDITY

 
Should any provisions contained in this Agreement be found to be fully or
partially invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not be affected. Further, if any provision is found
to be invalid and/or unenforceable, the result and effect intended by such
provision shall be achieved by replacing it with an appropriate valid and/or
enforceable provision.
 
20.
NOTICES AND DOMICILIA

 
20.1.
The Parties choose as their domicilium citandi et executandi their addresses set
out in this clause 20 for all processes arising out of or in connection with
this Agreement at which addresses all the processes and notices arising out of
or in connection with this Agreement, the breach or termination thereof may
validly be served upon or delivered to the Parties.

 
20.2.
For the purposes of this Agreement the Parties’ respective addresses shall be:

 
20.2.1.         Winlen: 
c/o Deloitte
Deloitte Place
2, Pencarrow Crescent
Pencarrow Park
La Lucia Ridge Office Estate
La Lucia
4051
Facsimile No. 031-5607351;
 
-22-

--------------------------------------------------------------------------------


20.2.2.         Century:  
20th Floor 
1 Thibault Square
Cape Town
8001
Facsimile No. 021-4213739


 
or such other address in the Republic of South Africa, not being a post office
box or poste restante, of which the Party concerned may notify the others in
writing.
 
20.3.
Any notice given in terms of this Agreement shall be in writing and shall,
unless the contrary is proved:

 
20.3.1.
if delivered by hand be deemed to have been duly received by the addressee on
the date of delivery;

 
20.3.2.
if delivered by courier service be deemed to have been received by the addressee
on the 1st (first) Business Day following the date of such delivery;

 
20.3.3.
if transmitted by facsimile be deemed to have been received by the addressee 1
(one) Business Day after dispatch.

 
20.4.
Notwithstanding anything to the contrary contained in this Agreement, a written
notice or communication actually received by one of the Parties from another
including by way of facsimile transmission or e-mail shall be adequate written
notice or communication to such Party.

 
21.
COSTS

 
The costs of and incidental to the negotiation, drawing and signing of this
Agreement shall be borne by the Parties incurring those costs.
 
-23-

--------------------------------------------------------------------------------




SIGNED AT    Durban   THIS  16th   DAY OF   Novemeber  2005
AS WITNESSES:


1. /s/ R. Thiokham


2. /s/ S.
Mngomezu                                                                     
/s/ V. Reddy
For and on behalf of
Winlen Casino Operators
(Proprietary) Limited











SIGNED AT     Cape Town   THIS   21st  DAY OF   Novemeber  2005
AS WITNESSES:


1. /s/ Clint Jackson


2. /s/ Diane
Wallendorf                                                               /s/
Christian Gernert
For and on behalf of
Century Casinos Africa
(Proprietary) Limited


 


-24-

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------